Citation Nr: 1730462	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-18 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a penile deformity.

2.  Entitlement to service connection for an acquired psychiatric condition.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral feet.

4.  Entitlement to service connection for a right peroneal nerve condition.

5.  Entitlement to service connection for a right hamstring condition.

6.  Entitlement to service connection for a right pyriformis muscle condition.

7.  Entitlement to service connection for a right fascia lata condition.

8.  Entitlement to service connection for a right iliotibial band condition.

9.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip condition, and if so, whether service connection is warranted.

10.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1996 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, December 2009, and November 2012, rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in August 2016.  A copy of the hearing transcript is of record.

The issues of entitlement to service connection for a right hamstring condition, a right pyriformis muscle condition, a right fascia lata condition, a right iliotibial band condition, and a right hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his August 2016 hearing, the Veteran withdrew his claim for service connection for a penile deformity.

2.  Depressive disorder with anxiety is etiologically related to the Veteran's service-connected DDD of the lumbar spine, bilateral pes planus, alopecia areata and seborrheic dermatitis.

3.  DJD of the bilateral feet is etiologically related to service-connected bilateral pes planus.

4.  Right peroneal nerve radiculopathy is etiologically related to service-connected DDD of the lumbar spine.

5.  Service connection for a right hip disability was denied in an October 2009 Board decision; evidence received since that decision relates to a previously unestablished element of the claim.

6.  Prior to April 20, 2009, DDD of the lumbar spine was manifested by straightened lumbar lordosis; from that date, it was manifested by flexion of less than 30 degrees.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for the issue of service connection for a penile deformity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for depressive disorder with anxiety have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

3.  The criteria for service connection for DJD of the bilateral feet have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

4.  The criteria for service connection for right peroneal nerve radiculopathy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

5.  The October 2009 Board decision denying service connection for a right hip condition is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.1104 (2016).

6.  Prior to April 20, 2009, the criteria for a 20 percent rating for DDD of the lumbar spine have been met; from that date, the criteria for a 40 percent rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran indicated his intent to withdraw his claim for service connection for a penile deformity from appellate consideration on the record at his august 2016 hearing.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue on appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for that claim, and it is dismissed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Psychiatric Condition

The Veteran contends that he has a psychiatric condition that is secondary to his other service-connected disabilities.  

VA records dated January 2008 show the Veteran was diagnosed with a mood disorder secondary to his general medical condition.  At the time, he reported frustrations with foot surgeries and his scalp problems, both of which are service-connected conditions.  In April 2008, he was referred for depression, anxiety, and marital discord related to a severe skin disorder, also a service-connected condition.  Private records from December 2013 reflect findings of depression due to chronic pain, and VA records from December 2015 document depressive disorder specifically due to back pain, also a component of a service-connected condition.  At the time, his VA doctor noted a high rate of comorbidity and symptom overlap between chronic pain and depression, which suggested that the two disorders are related.

A June 2008 VA examiner stated that he would have to speculate as to whether the Veteran's depressive disorder was due to his service-connected disabilities, noting that while the Veteran initially expressed depression due to his medical conditions, he expressed more anger and frustration as the interview progressed, and related his depression to his marital problems.

Based on the evidence, the Board finds that service connection for depressive disorder with anxiety is warranted.  There are several notations in the Veteran's treatment records relating his depression and anxiety to multiple service-connected conditions, including an opinion discussing the relationship between chronic pain and depression.  To the extent that the VA examiner was only able to speculate, his opinion does not support or refute the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

B.  DJD of the Feet

The Veteran contends that he has DJD (i.e., arthritis) of the bilateral feet secondary to his service-connected pes planus.

Private records dated April 2009 include x-ray findings of early arthritic-type changes in the bilateral dorsal talonavicular joints.  One of the Veteran's private physicians stated that the Veteran had arthritis of the feet and toes which was related to his service-connected pes planus, though no rationale was provided.  However, an October 2009 VA examiner stated that bilateral foot arthritis was at least as likely as not caused by pes planus, noting that insufficient support of weight due to bilateral flat feet can cause arthritis of the feet.  This opinion is supported by medical treatise information submitted by the Veteran in April 2011, which stated that flat feet often cause a person's lower joints to be positioned oddly, and the resulting chronic repetitive stress can lead to osteoarthritis.

Notably, a March 2011 VA examiner stated that it was less likely than not that pes planus caused DJD of the bilateral feet because medical literature did not support such an association.  However, given that the Veteran has submitted such literature, and given that another VA examiner and a private physician have both opined that bilateral foot arthritis is due to pes planus, the Board finds little probative value in the March 2011 opinion, and finds that the overall weight of the evidence supports the Veteran's claim.  Therefore, service connection for DJD of the bilateral feet is warranted.

C.  Right Peroneal Nerve

The Veteran contends that he has a right peroneal nerve condition associated with his lumbar spine condition, or alternatively, his pes planus.  Private records from December 2006 include a nerve conduction study showing diminished function of the right peroneal nerve.  An additional study in August 2012 diagnosed peroneal neuropathies and lumbosacral radiculopathies.

A March 2011 VA examiner stated that the Veteran's right peroneal nerve condition was less likely than not due to his spine or pes planus conditions as there was no medical literature to support such an association.  However, the Board does not find this opinion probative for two reasons.  First, the definition of radiculoneuropathy is a disease of the spinal nerve roots and nerves.  Dorland's Illustrated Medical Dictionary 1595 (31st ed. 2007).  Second, VA's rating schedule for disabilities contemplates neurologic abnormalities associated with spine disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In light of the diagnosis of peroneal lumbosacral radiculopathy, which by its very nature is associated with the Veteran's lumbar spine condition, the Board finds that service connection for peroneal nerve radiculopathy is granted.  However, the Veteran is notified that he is already service-connected for right lower extremity radiculopathy rated under Diagnostic Code 8520 for the sciatic nerve, and that the evaluation of the same manifestations under different diagnoses is to be avoided.  38 C.F.R. § 4.14.

III.  New and Material Evidence

The Veteran contends that he has a right hip condition secondary to his service-connected pes planus.

Historically, the Veteran was denied service connection for a right hip condition in an October 2009 Board decision.  The claim was denied because the evidence of record did not establish a current right hip disability.  The decision of the Board is final.  38 C.F.R. § 20.1104.  Notably, in December 2011, the Board determined that there was no clear and unmistakable error in its October 2009 decision.

Generally, a claim that has been denied by an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, though not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Additional evidence received since the prior denial of the claim includes private treatment records dated September 2011 showing a diagnosis of right hip impingement.  This diagnosis is new, as it was not of record at the time of the prior denial.  It is also material, as it relates to the previously unestablished element of whether the Veteran has a current disability.  As new and material evidence has been received, the claim is reopened.  However, additional development is necessary prior to adjudicating the claim on the merits.

Notably, the Veteran was also diagnosed with pelvic phleboliths.  A phlebolith is a "calcific deposit in a venous wall or thrombus, commonly seen on abdominal radiographs in the lower pelvic region."  Medical Dictionary for the Health Professions and Nursing (2012).  It is laboratory finding and not a disability for which service connection may be granted.  Therefore, no further development is warranted for it.

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran was assigned a 100 percent rating for his spine from April 18, 2014, to June 30, 2014, under the provision of 38 C.F.R. § 4.30 for convalescence.  Otherwise, he is assigned a 10 percent rating under Diagnostic Code 5242, which is part of VA's General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a higher 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

Prior to April 20, 2009, the Board finds that a 20 percent rating is warranted based on June 2007 private records which reflect findings of straightened lumbar lordosis.  Additional records from June 2009 and October 2010 show similar findings of abnormal spinal contour consistent with a 20 percent rating.  A higher 40 percent rating is not warranted, however, as the evidence does not show flexion limited to 30 degrees or less.  Rather, a November 2008 VA examination documented flexion of 80 degrees, with the onset of pain only at the end range of motion.

From April 20, 2009, a 40 percent rating is appropriate.  Private records generated at that time noted only 15 degrees of flexion in the lumbar spine.  Although an October 2013 VA examination noted flexion of 70 degrees without pain, private records from November 2013 noted flexion to be restricted and painful, though no specific degree measurements were recorded.  Additional records from November 2015 noted flexion of only 10 degrees.  In sum, the totality of the evidence since April 2009 shows a level of impairment consistent with a 40 percent rating.

A higher 50 percent rating is not warranted, however.  As noted above, such a rating is assigned only in cases where there is disability resulting in or comparable to unfavorable ankylosis of the thoracolumbar spine, which involves fixation of the spine in a position that causes additional limitations identified in Note (5) of the General Rating Formula.  There is no indication in the record that the Veteran has been diagnosed with any form of ankylosis, let alone unfavorable ankylosis.

In evaluating the Veteran's lumbar spine condition, the Board has also considered whether separate ratings are warranted for any associated neurologic abnormalities.  The Veteran is already assigned a separate 20 percent rating for right lower extremity radiculopathy associated with his bilateral pes planus.  He has also been granted service connection for right peroneal nerve radiculopathy, and the AOJ must assign the appropriate rating and effective date for that disability in the first instance.  The record is otherwise negative for any findings of radiculopathy in the left lower extremity, and the Veteran has repeatedly denied having any bowel or bladder dysfunction.

The Board has also considered a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, Note (1) of the formula states that ratings are predicated on episodes requiring bed rest prescribed by a physician.  The record does not reflect any prescribed bed rest, so a rating under this formula is not appropriate.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has presented evidence that he used considerable amounts of leave from work to deal with symptoms and/or treatment for his spine, suggesting that the condition has caused marked interference with employment.  However, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria found in the General Rating Formula shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, his pain, limitation of motion, and neurologic conditions are all expressly contemplated by the rating schedule.  There is no indication that his lumbar spine condition results in any symptoms which fall so far outside the rating schedule as to render its application inadequate.

Finally, in a May 2017 brief, the Veteran's representative indicated that the Veteran's condition had worsened since his last VA examination in October 2013.  Typically, VA's duty to assist requires providing the Veteran with an examination to assess the current severity of his condition.  In this case, however, the Board finds that an additional examination is not warranted.  As discussed above, the next higher rating requires unfavorable ankylosis, which is a very specific condition requiring particular manifestations.  There is no indication in any of the Veteran's treatment records, hearing testimony, or the May 2017 brief itself, that his condition has transitioned from manifestations of pain and limited motion to unfavorable ankylosis since his last VA examination.


ORDER

The appeal for service connection for a penile deformity is dismissed.

Service connection for depressive disorder with anxiety is granted.

Service connection for DJD of the bilateral feet is granted.

Service connection for right peroneal nerve radiculopathy is granted.

The claim for service connection for a right hip condition is reopened; the appeal is granted to this extent only.

Prior to April 20, 2009, a 20 percent rating is granted for DDD of the lumbar spine; from that date, a 40 percent rating is granted.



REMAND

The issues of entitlement to service connection for a right hamstring condition, a right pyriformis muscle condition, a right fascia lata condition, a right iliotibial band condition, and a right hip condition, require additional development prior to adjudication on the merits.

A May 2009 letter from the Veteran's chiropractor stated that he had shortening of the right iliotibial band, hamstring, pyriformis, and psoas muscles.  It is unclear whether these findings represent a disability for which service connection can be granted, and therefore an opinion is needed to address this question.

With respect to the right hip issue, the Veteran has been diagnosed with right hip impingement.  He contends that this is secondary to his service-connected foot conditions, including pes planus.  An examination and opinion is necessary to determine whether such a relationship exists.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right hip and lower extremity muscle conditions.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following:

a.  What are the current right hip diagnoses?

b.  For each diagnosed right hip condition, including right hip impingement diagnosed in September 2011, is it at least as likely as not (50 percent or greater probability) caused by the Veteran's pes planus, degenerative joint disease of the feet, and/or a Taylor's bunion on the right fifth metatarsal head?

c.  For each diagnosed right hip condition, is it at least as likely as not (50 percent or greater probability) aggravated by the Veteran's pes planus, degenerative joint disease of the feet, and/or a Taylor's bunion on the right fifth metatarsal head?

The term "aggravated" in the above context refers to an increase in severity of the underlying hip condition by pes planus, degenerative joint disease of the feet, and/or a Taylor's bunion on the right fifth metatarsal head.

d.  Is the shortening of the right iliotibial band, hamstring, pyriformis, and psoas muscles identified in the May 2009 letter from the Veteran's chiropractor representative of a diagnosable muscle disability, or an incidental finding such as loss of general flexibility?

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the above, readjudicate the Veteran's claims for service connection for a right hamstring condition, a right pyriformis muscle condition, a right fascia lata condition, a right iliotibial band condition, and a right hip condition.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


